Citation Nr: 1723889	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-33 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for angioneurotic edema.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a low back condition.

4.  Entitlement to service connection for right lower extremity sciatica secondary to a low back condition.

5.  Entitlement to service connection for left lower extremity sciatica secondary to a low back condition.

6.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2016, the Board remanded the issues on appeal for additional development.  Also at that time, the Board remanded the issue of entitlement to service connection for tinnitus.  However, that claim was granted by the Agency of Original Jurisdiction (AOJ) in a February 2017 rating decision, and is no longer on appeal.

The issue of entitlement to service connection for a sinus disability is REMANDED to the AOJ.





FINDINGS OF FACT

1.  Angioneurotic edema was not shown in service or for many years thereafter and is not related to service.

2.  Bilateral hearing loss was not shown in service or for many years thereafter and is not related to service.

3.  The Veteran's current low back disability was not shown in service or for many years thereafter and is not related to service.

4.  The Veteran does not have a service-connected low back disability upon which secondary service connection for sciatica of the right and left lower extremities can be granted.  


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for angioneurotic edema have not been met.  38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. § 3.303 (2016).

2.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

3.  The requirements for establishing service connection for a low back disability have not been met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The requirements for establishing service connection for sciatica of the right and left lower extremities have not been met.  38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, pursuant to the Board's August 2016 remand, the Veteran was provided VA examinations concerning his angioneurotic edema, hearing loss, low back, and sciatic disabilities, and responsive medical opinions were obtained that addressed the Veteran's contentions regarding an association between those disabilities and the Veteran's service.  He was also sent correspondence in September 2016 requesting that he identify any sources of outstanding treatment record and provide completed authorizations for the same.  In this regard, at various times in the record, the Veteran has referred to treatment for which there are no associated records, including chiropractic treatment.  However, in response to VA's September 2016 correspondence, he responded that VA already has all of the requested information, and he failed to provide any authorizations for the release of any additional medical records.  Therefore, the Board finds that there has been substantial compliance with its prior remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.S. §§ 1101, 1112, 1113, 1137 (LexisNexis 2017); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016). Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448   (1995). 

A.  Angioneurotic Edema

The Veteran seeks service connection for swelling of the face, diagnosed as angioneurotic edema, which he contends is related to exposure to solvents in service.  He testified in May 2016 that he began having swelling of the face in the late 1970s or early 1980s.

Initially, the record shows a current disability, in that the Veteran was assessed with angioneurotic edema during VA treatment in September 2007, January 2008, February 2008, and April 2008.  The Board recognizes that a November 2016 VA examiner found that angioneurotic edema had resolved and that a current diagnosis is not warranted or is speculative.  In this regard, the objective evidence of facial swelling diagnosed as angioneurotic edema occurred in September 2007, prior to the filing of the March 2008 service connection claim, and subsequent assessments of angioneurotic edema appear to be primarily based on that history or a personal reported history by the Veteran.  Nevertheless, the Board points out that because the initial September 2007 and subsequent January 2008 assessments were made in close proximity to the March 2008 claim, and because an April 2008 assessment also appears to be based on a credible account of symptoms and treatment, the requirement of current disability is satisfied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim). 

As for in-service incurrence, the Veteran's service personnel and treatment records do not expressly document exposure to solvents as claimed by the Veteran.  Nevertheless, they show duties and training as a mechanic, and thus, the Board finds it likely that he had some occupational exposure to chemicals in service.

However, the Board finds that the Veteran's claim fails because there is no competent and credible medical evidence in favor of a nexus between the Veteran's facial swelling diagnosed as angioneurotic edema and his service.  On the contrary, in October 2016, a VA examiner opined that the Veteran's angioedema was less likely as not related to service, to include occupational exposures therein, and, instead, was most likely related to his anti-hypertensive medication.  The examiner noted that STRs are silent for facial edema, including symptoms, diagnosis, or abnormal findings, and that the first notation of an edematous condition was in September 2007.  The examiner further noted that it is "commonly accepted medical knowledge," and cited to current medical literature that demonstrates that angioedema (peri-oral facial swelling) is a well-known potential adverse reaction to Lisinopril.  In further support of the opinion, the examiner noted that the Veteran's angioneurotic edema resolved in 2009 after Lisinopril was discontinued.

The Board finds that the October 2016 VA opinion, which was provided after a thorough review of the claims file, with reference to pertinent clinical evidence and current medical literature, and supported by adequate rationale, to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, the opinion is consistent with the ongoing VA treatment records, which show that in April 2008, the Veteran reported that he was told by a private urgent care physician that his facial swelling was a reaction to his Lisinopril, and in June 2009, an "[a]dverse reaction to lisinopril" was noted, as was a history of drug sensitivities and allergic reactions, described as "Lisinopril, angioneurotic edema of the face."  Indeed, as noted by the October 2016 VA examiner, following cessation of Lisinopril, VA treatment notes are silent for objective evidence of facial swelling or angioedema.  

Significantly, there are no contrary opinions of record.  The November 2016 VA examination report is relevant only to the presence of a current disability, which the Board has conceded.  There is no other competent opinion evidence probative of a relationship between angioneurotic edema and solvents, occupational exposure, or any other aspect of the Veteran's service.

The Board recognizes that, despite a lack of objective evidence in the treatment records of facial swelling, the Veteran has reported ongoing episodes of angioneurotic edema for which he takes Benadryl, including an episode in June 2010.  However, absent other credible supporting or objective evidence in the record, the Board finds the Veteran's statements made during the appeal period concerning his disability to be unreliable, including his accounts of ongoing symptoms.  In this regard, the Veteran has provided inconsistent statements related to his disabilities on appeal that call into question is overall credibility.  

For example, as noted, the Veteran testified in May 2016 that he has experienced facial swelling since the late 1970s or early 1980s.  He also reported to a September 2016 VA examiner that he had experienced facial swelling since the 1980s.  However, in September 2007, upon presenting to VA for treatment for facial swelling diagnosed as angioneurotic edema, it was expressly noted that the Veteran has "[n]o previous episodes of swelling."  Similarly, when being seen in January 2008 for similar complaints, the Veteran reported a past medical history of a similar episode in September 2007, but notably did not report a lengthy history facial swelling or facial swelling since the 1970s or 1980s, or indeed any prior episodes except for the episode in September 2007.  Nor is there any mention of any history of facial swelling during earlier ongoing VA treatment dating from September 1998.

The Board finds that the statements offered in furtherance of his initial VA treatment for facial swelling in September 2007 to be the most credible and probative and that, had the Veteran actually had a history of facial swelling since the 1970s or 1980s, it would have been reported upon seeking that initial treatment.  See AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

Given the Veteran's inconsistent reports concerning his facial swelling, as well as his other disabilities discussed further below, the Board finds the reliability and credibility of statements of the Veteran concerning his symptoms and disabilities on appeal made during the appeal period and/or in support of his claim to be lacking.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  Furthermore, given the Board's determination as to credibility, the Board also finds that the failure of any VA examiner, including the October 2016 VA examiner, to consider the Veteran's lay reports of symptoms during the period on appeal, including his report of angioedema in June 2010, without credible or objective supporting evidence, to be harmless error and to not otherwise render inadequate the VA opinion or examination report.  

To the extent the Veteran believes that a current angioneurotic edema is related to service, to include occupational exposures therein, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of an edematous disorder requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his angioneurotic edema is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  

The Board recognizes that the Veteran testified in May 2016 that, concerning his facial swelling, a VA doctor "said it could've had to do with the solvents that I was exposed to."  The Board further recognizes that the Veteran is competent to report such a conversation, notwithstanding the entirely speculative nature of the claimed opinion and the absence of evidence concerning the types of exposures claimed by the Veteran and that formed the basis for any such opinion.  Nevertheless, VA records - including those dated in September 2007 with Dr. R, who the Veteran testified provided the opinion - do not document any such relationship or opinion.  It is also noteworthy that in receiving treatment from Dr. R in September 2007 for facial swelling, it was noted that the Veteran had "[n]o known ...exposure to chemicals," calling into question why any such relationship would be discussed if the Veteran denied exposure.  Moreover, even if such a conversation had occurred as reported by the Veteran - as the Board recognizes that in January 2008, Dr. R included at the end of a treatment note to "Look up angioneurotic edema on a tertiary care medical center's web site.  Use Cleveland Clinic, Mayo Clinic, Johns Hopkins, or other reputable site," could, liberally construed, support that a discussion of etiology of the facial swelling may have occurred - the Board considers it significant that Dr. R did not contemporaneously document any such opinion or even suggest a potential relationship between solvents and facial swelling at the time of the conversation, or elsewhere in the record.

Furthermore, despite requests for all records related to treatment for his disabilities on appeal, including one in September 2016, the Veteran has not submitted any such opinion, or other competent and credible evidence indicative of a link between solvent exposure and angioneurotic edema.  In fact, in response to that September 2016 correspondence, the Veteran stated in a September 2016 communication that VA already has "any and all" of the requested information.  Moreover, because of the credibility problems discussed, absent credible supporting evidence, the Board finds the Veteran's lay report to lack credibility.  Thus, the Veteran's testimony concerning a reported positive relationship between solvent exposure and angioedema expressed by a VA physician is deemed neither credible nor probative.

As a final matter, the Board is cognizant that in his initial March 2008 claim for benefits, the Veteran also asserted that his facial swelling could be related to his sinus disability, and that the sinus claim is being remanded herein.  However, the Veteran has not submitted any competent evidence in support of an association between angioneurotic edema and sinus problems, nor does the record suggest any.  As such, the Board finds that remand of the angioneurotic edema claim pending resolution of the sinus claim is not warranted, nor is a medical opinion required to address such an association absent competent evidence suggestive of such.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).
 
In sum, the preponderance of the probative evidence indicates that angioneurotic disorder is not related to service, to include occupational exposures therein.  Indeed, the most probative competent evidence of record directly links the Veteran's angioneurotic edema to anti-hypertensive medication.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

B.  Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss, which he asserts is related to in-service noise exposure as an aircraft engine mechanic.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

The evidence establishes a current hearing loss disability.  Specifically, during an October 2016 VA examination, audiometric testing revealed puretone thresholds of at least 60 decibels in each ear at 2000 Hertz and above.  Thus, a current hearing loss disability pursuant to 38 C.F.R. § 3.385 is established, and the question is whether such hearing loss disability is related to the Veteran's service.

The Veteran's STRs do not include any reports, diagnosis, or treatment of hearing loss at any time during service.  Initially, the Veteran's audiometric examinations at entrance in March 1964 and separation in July 1967 are presumed to be reported in standards set forth by the American Standards Association (ASA).  Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO (International Organization for Standardization) units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz and 6000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.  As noted below the ASA units are in parenthesis along with the converted ISO units.

After conversion, the March 1964 entrance examination showed audiometric findings within normal limits at all frequencies in the left ear, and all frequencies in the right ear except 6000 Hertz, which revealed some degree of hearing loss.  Specifically, puretone thresholds were 10 (-5), 0 (-10), 0 (-10), 10 (0), 0 (-5), and 30 (25) decibels in the right ear, and 10 (-5), 0 (-10), 0 (-10), 0 (-10), -5 (-10), and 15 (10) in the left ear.  The July 1967 separation examination similarly showed bilateral hearing acuity within normal limits, with puretone thresholds of 5 (-10), 0 (-10), 0 (-10), 0 (-10), -5 (-10) and -5 (-10) decibels in the right ear, and 10 (-5), 0 (-10),  0 (-10),  5 (-5), 5 (0), and 5 (0) decibels in the left ear at frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz. 

Despite ongoing private and VA treatment notes dating from as early as September 1998, the first post-service evidence pertaining to hearing acuity is in August 2007, at which time it was noted that "[v]ision, hearing, mentation above average."  The Veteran was offered an audiological consult, which he declined.  Thereafter, in June 2009, the Veteran requested a hearing referral to evaluate his left ear.  Later that month, he reported hearing loss and tinnitus on review of systems.  He then underwent audiological evaluation in July 2009, at which time he reported a history of noise exposure from work in a welding and prefabrication facility with occasional use of hearing protection.  Audiometry revealed right hear hearing acuity that was normal from 250-1500 Hertz, changing to a moderate to moderately-severe sensorineural hearing loss from 2000-3000 Hertz, and rising to a mild sensorineural hearing loss thereafter.   For the left ear, hearing acuity was normal from 250-1000 Hertz, changing to a moderately-severe to severe sensorineural hearing loss at 1500-3000  Hertz, rising to a moderately-severe to moderate sensorineural hearing loss from 4000 - 8000 Hertz.  Word recognition was excellent bilaterally.  The Veteran was subsequently prescribed hearing aids.

In October 2016, the Veteran was examined by a VA audiologist.  The Veteran reported in-service noise exposure involving high-pitched engine noise from VF 4 Phantom jets, and also reported that hearing protection was provided in service.  Post service, he reported occupational noise exposure from work in an aluminum plant, with the use of hearing protection, and recreational noise exposure from wood-working with the use of hearing protection.  Audiometric testing revealed bilateral hearing loss for VA purposes as discussed above.  The examiner opined that the Veteran's current hearing loss is not likely related to service.  She explained that the Veteran's hearing loss was within normal limits and without evidence of a significant threshold shift during service through 4000 Hertz, that there were no complaints of hearing loss in service, and that according to medical literature, delayed effects of noise exposure on permanent hearing loss is unlikely.  Therefore, based on objective evidence (audiograms) in service and the referenced study, the examiner concluded that there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure.

After review of the record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss.

At the outset, as a hearing loss disability was not shown in service or for years thereafter, competent evidence of a nexus between the Veteran's current hearing loss and service is required to substantiate the claim of entitlement to service connection. 

Here, the only competent nexus evidence of record is the October 2016 opinion of the VA examiner, which was provided after examining the Veteran and reviewing the claims file.  Thus, it is highly probative as it reflects consideration of all relevant facts, and because the examiner provided an adequate rationale for the conclusion reached.  Her conclusion is supported by the medical evidence of record, which notes that the Veteran's hearing was within normal limits during in-service examinations, as well as the Veteran's own testimony in May 2016 that he did not notice hearing loss until after service.  Furthermore, the examiner noted that medical literature does not support delayed-onset hearing loss.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Significantly, there is no competent medical opinion of record to the contrary.

The Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss.  However, the Veteran is not shown to possess any medical or audiological expertise; thus, his opinion as to the etiology of his hearing loss does not constitute competent medical evidence and the Board finds the VA audiologist's opinion and the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.  

To the extent that the Veteran has testified that he has experienced hearing loss since a few years after service, the Board does not find that report credible, given conflicting reports by the Veteran that call into question the overall reliability of his reporting.  In this regard, while he explicitly denied any post-service recreational or occupational noise exposure in his civilian life during his May 2016 Board hearing, he reported post-service occupational noise exposure during a July 2009 VA audiological consultation, and both occupational and recreational post-service noise exposure during his October 2016 VA examination.  Similarly, while he testified in May 2016 that he was not provided any hearing protection in service, during his October 2016 VA examination, he reported that he was.  The Board also points out that contrary to the Veteran's current reports of hearing difficulty since soon after service, on a February 2004 review of systems, he reported "[n]o difficulties with vision, hearing, balance."  Given the inconsistent reporting, the Board finds the Veteran's lay statements are unreliable and not probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

As there is no competent and credible evidence establishing a hearing loss disability in service or for many years thereafter, and no probative medical opinion linking the current disability to service, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

C.  Low Back Disability and Sciatica

The Veteran contends that he has a current low back disability, with associated sciatica of the bilateral lower extremity, is related to his active service.  

The record establishes a current low back disability, as an October 2016 VA examiner noted diagnoses of mild lumbar arthritis and mild intervertebral disc syndrome.  Additionally, STRs show that in July 1964, the Veteran was seen for pain in the small of his back, diagnosed as an "acute muscle strain" in the lumbar spine area.  Thus, in-service incurrence is also established.  The remaining question is whether there is a nexus between the Veteran's current low back disability and his service. 

In order to answer that question, the Veteran was afforded a VA examination in October 2016, during which the Veteran reported "problems with my back since I got out of service."  However, following examination of the Veteran and a review of the record, the October 2016 VA examiner opined that the Veteran's current low back disability is less likely as not related to service.  In so finding, the examiner considered the treatment in service for an acute muscle strain but found that, given an absence of subsequent lumbar spine findings, symptoms, or complaints in service and during separation examination, the episode was an acute and transient condition.  The examiner also considered the post-service treatment notes showing episodic and infrequent complaints of low back pain, and noted that VA treatment notes show reports of multiple car wrecks and a boating accident, the latter of which was significant enough to have resulted in injury to the left shoulder that required surgery.  The examiner ultimately concluded that it is most likely that the Veteran's diagnosed lumbar spinal conditions are related to injuries sustained after discharge from active military service, and not related to any in-service event, injury or illness.

As the October 2016 VA opinion was based on examination of the Veteran, a review of the Veteran's in- and post-service medical records, and was supported by a rationale, it is considered probative.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  It is also consistent with the Veteran's STRs, which show treatment for a diagnosed acute muscle strain, and, including a July 1967 separation examination, are otherwise silent for complaints or findings related to the low back.  It is similarly consistent with VA treatment notes dated prior to the Veteran's March 2008 claim, which show affirmative denials of back problems in February 2004 and October 2004, and normal physical examination of the spine in February 2004.  Indeed, it was not until January 2006 that a complaint of "chronic low back pain" first appears and, notably, at that time, the Veteran did not report a history of back pain since service.  The Board also notes that the Veteran has reported back pain specifically associated with various accidents, including November 2013 and August 2016, lending support to the October 2016 opinion that the Veteran's numerous post service motor vehicle accidents have caused his low back disability.  Significantly, there is no medical opinion of record to the contrary.

The Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived low back disability.  However, the Veteran is not shown to possess any medical or audiological expertise; thus, his opinion as to the etiology of his low back disability does not constitute competent medical evidence and the Board finds the VA examiner's opinion and the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.  

Moreover, to the extent that the Veteran testified in May 2016 that he has had and sought treatment for low back problems "within a year, maybe two" following separation from service, and similarly reported to the October 2016 VA examiner that he has had back problems ever since service, his reports are not credible.  In this regard, upon initially presenting to VA in September 1998, he had "no acute medical complaints" and on review of systems, "overall feels good."  Though he did mention other symptoms such as rare shortness of breath with a large flight of stairs, he did not mention any back pain.  In September 2001, on musculoskeletal review of systems, he reported "no arthralgias," and in February 2004, he reported a history of hypertension and heartburn, and denied any other health problems.  In fact, on review of systems in February 2004, there were "[n]o back, bone, joint problems," and on physical examination of the back "mobility [was] normal, pain free."  In October 2004, he again denied back pain and in January 2006, when a report of chronic low back pain first appears, there was no mention of low back pain since service.  The Board finds it likely that, had the Veteran had a lengthy history of back pain since service, he would have reported at some point prior to March 2008 in discussing his low back with VA providers.  Thus, his current reports of back pain since service are not credible.  See Buchanan, supra.

As there is no competent evidence establishing a chronic low back disability in service or for many years thereafter, and no probative medical opinion linking the current disability to service, the Board finds that the preponderance of the evidence is against the claim, and service connection for a low back disability is denied.  Moreover, as the claim of entitlement to service connection for the underlying low back disability is denied, the claims of entitlement to service connection for sciatica of the left and right lower extremities as secondary to the low back disability are also denied as a matter of law.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.



ORDER

Service connection for angioneurotic edema is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a low back disability is denied.

Service connection for sciatica of the right lower extremity is denied.

Service connection for sciatica of the left lower extremity is denied.


REMAND

Concerning the sinus service connection claim, the claim was previously remanded for a VA examination and nexus opinion.  While an October 2016 VA examiner provided an opinion that the Veteran's diagnosed sinusitis and rhinitis were not related to service, it is not clear from the examination report whether the examiner considered the Veteran's claimed chemical/solvent exposure, as requested.  Therefore, an addendum opinion should be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the September/October 2016 VA ENT examiner or, if unavailable, to another qualified examiner.  If an examination is deemed necessary to answer the questions posed, one should be scheduled.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current sinus disability arose in service or is causally related to service, to specifically include exposure to solvents associated with his duties as a mechanic therein.  Please explain why or why not.  A rationale for the opinions expressed should be provided.

2.  Thereafter, readjudicate the issue on appeal, considering all evidence of record.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


